Citation Nr: 0526719	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  97-06 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

2.  Entitlement to a rating in excess of 10 percent for left 
knee internal derangement.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a laceration of the right foot, with a scar and 
limitation of motion of the second toe.

5.  Entitlement to a rating in excess of 10 percent for upper 
back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1997, December 2002, and June 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

The Board notes that a September 2002 rating decision denied 
the veteran's claim for service connection for a lung 
disorder, as due to exposure to herbicides.  In October 2002, 
the RO received the veteran's notice of disagreement as to 
the RO's action and, in January 2003, a statement of the case 
was issued as to the matter.  However, a timely substantive 
appeal was not received as to this claim.  As such, the Board 
will confine its consideration to the issues as set forth on 
the decision title page.

Finally, the Board notes that, in an April 2004 substantive 
appeal, the veteran requested to testify at a hearing before 
Veterans Law Judge but in a July 2004 signed statement he 
withdrew his request.  In November 2004, the veteran 
testified at hearing at the RO.  As such, the Board believes 
all due process requirements were met regarding the veteran's 
hearing request.



FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
peripheral neuropathy of the veteran's upper and lower 
extremities is related to his period of active military 
service, including as due to exposure to herbicides.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected internal derangement of the left knee is manifested 
by more than slight restriction of flexion, with a normal 
gait and good lateral knee stability; and with subjective 
complaints of pain, swelling and occasionally laxity, and a 
need to use a brace or cane to ambulate.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected degenerative joint disease of the right knee is 
manifested by more than slight limitation of flexion, with 
right knee range of motion from 0 to 130 degrees, no laxity 
and a normal gait; and with subjective complaints of pain and 
swelling; and a need to use a brace or cane to ambulate.

4.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected residuals of a laceration of the right foot, with a 
scar and limitation of motion of the second toe, are 
manifested by more than loss of function of the second toe 
and some local discomfort.

5.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected upper back strain is manifested by more than 
subjective complaints of cervical back pain with thoracic 
range of motion of flexion to 20 degrees, extension to 20 
degrees, and bilateral rotation to 45 degrees; without 
weakened motion, excessive fatigability, or incoordination, 
or moderate limitation of cervical spine motion.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by active military service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5100-5103A, 
5105, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The schedular criteria for a rating in excess of 10 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 
5010-5257 (2004).

3.  The schedular criteria for an initial rating in excess of 
10 percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155, 5103-5103A, 5107 (West 2002): 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5010-5260 (2004).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of a laceration of the right foot, with 
a scar and limitation of motion of the second toe, have not 
been meet.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5284 (2004).

5.  The schedular criteria for a rating in excess of 10 
percent for upper back strain are not met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (2004); 38 C.F.R. §§ 3.102, 3.159, 
4.27, 4.71a, DC 5299-5290 (2002), effective prior to 
September 26, 2003; 38 C.F.R. § 4.71a, DC 5237 (2004), 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are entirely negative for any 
reference to complaints or diagnosis of, or treatment for, 
neuropathy of the veteran's upper or lower extremities.  The 
records indicate he served in the Republic of Vietnam and, in 
July 1968, was hospitalized in Japan for treatment of his 
right 2nd toe laceration, after which, he evidently returned 
to the United States.  When he was examined for discharge in 
February 1970, a neurological abnormality was not reported.

Post-service, VA medical records and examination reports, 
dated from 1970 to 2004 are associated with the claims 
folder.  When examined by VA in May 1970, the veteran's 
neurological system was normal.  

In a June 1970 rating decision, the RO granted service 
connection and a 10 percent disability evaluation for 
laceration of the right foot with scar and loss of second toe 
motion.  At that time, the RO also granted service connection 
and non-compensable disability evaluations for upper back 
strain and internal derangement of the left knee.

In a November 1971 rating decision, the RO granted a 10 
percent disability evaluation for internal derangement of the 
left knee.  

Findings of VA examinations in December 1977, June and 
November 1979, February 1980, and in June and October 1982 
are not referable to complaints or diagnosis of peripheral 
neuropathy of the upper or lower extremities.

In a June 1982 rating decision the RO determined that the 
veteran no longer had compensable left knee or right foot 
disabilities and reduced the ratings to 0 percent for each 
disability.

Private treatment records, dated from 1982 to 1996, include 
the veteran's complaints of radiating back pain.

A June 1987 private examination report indicates that the 
veteran was examined in conjunction with a work-related ankle 
injury when he fell into a hole that previously held a 
rosebush, while delivering mail.  Motor, sensory and vascular 
functions were intact.  

An August 1990 private record reflects the veteran's 
complaints of back pain that radiated to his left leg.  It 
was noted that he had an injury to his back and reinjured it 
at home.  It was further noted that the veteran said a year 
earlier he was advised he had a pinched nerve.

Private medical records, dated in August 1994, reflect that 
the veteran underwent arthroplasty of the 5th digit of the 
right foot to remove a piece of bone with restabilization of 
the toe.  When seen in October 1994, it was noted that the 
veteran was doing well with all street shoes.  He was advised 
that he might have to cut out an area around the 5th digit, 
and the veteran agreed.

In September 1996, the RO received the veteran's current 
claim for increased ratings for his service-connected left 
knee, right foot and upper back disabilities.  VA outpatient 
records dated in 1996 and 1997 indicate that in September 
1996, the veteran complained of left knee pain; examination 
findings were unremarkable and the assessment was old left 
knee injury with chronic pain. 

The veteran, who was noted to then be 47 years old, underwent 
VA examination in December 1996.  According to the 
examination report, on examination, there was a very faint 
scar on his right second toe.  There was good motion in the 
toe.  The veteran complained of toe pain.  He was able to 
stand on his toes and heels.  He had a normal gait.  Left 
knee range of motion was from 0 to 120 degrees.  The knee 
joint was tight and the patella was feely movable.  The 
veteran also complained of pain in the posterior of the lower 
neck and said that his neck popped when he moved his head.  
Examination of the cervical spine revealed range of motion of 
forward flexion and extension each to 30 degrees, lateral 
flexion to 40 degrees and rotation to 55 degrees with some 
crepitus heard when he made these maneuvers.  The diagnoses 
were history of laceration of the right foot with a small 
scar on the shoulder surface of the second toe with no loss 
of function; internal derangement of the left knee by history 
with some loss of flexion, but a tight knee joint; and upper 
back strain, cervical pain with full range of motion. 

X-rays of the veteran's cervical spine taken in December 1996 
showed no evidence of chronic compressions and the disc were 
maintained.  The alignment was unremarkable.  X-rays of the 
left knee taken at the time were normal.  X-rays of the left 
knee taken by VA in January 1997 revealed no acute bony 
changes and it was stable since 1996.

In the January 1997 rating decision, the RO granted a 10 
percent disability rating for the veteran's service-connected 
internal derangement of the left knee, under DC 5257, and a 
10 percent rating for upper back strain under DC 5299-5290.

In a December 1997 signed statement, S.G.W., M.D., said the 
veteran had foot surgery in August 1994 for painful hammertoe 
deformity of the right fifth digit and gave a history of 
injury in service when his flexor tendon to the 2nd digit of 
the right foot was severed.  Since 1994, Dr. W. said the 
distal interphalangeal joint of the right second digit became 
more contracted and partially fused, creating pain upon 
motion.  

X-rays of the veteran's knees taken by VA in October 1998 
showed normal knees radiographically.

The veteran underwent VA orthopedic examination in March 
2002.  According to the examination report, the veteran's 
medical records were unavailable for the examiner's review.  
It was noted that the veteran was 6 feet tall and weighed 230 
pounds.  The examination report reflects that cervical spine 
rays taken in December 1996 and December 1999 indicated 
minimal findings were reported.  The veteran's history of 
left knee and thoracic spine problems in service were 
described.  He complained of right foot pain and stiffness 
and the examiner noted that examination did not document 
stiffness.  The veteran had pain when walking or standing on 
his right foot.  Examination was negative.  There was equal 
extension and flexion in the toes of both feet.  He was only 
very mildly tender under the head of the right second 
metatarsal.  There were no scars and no evidence of chronic 
problems.  

Further, examination of the knees showed no periarticular 
thickening in either full extension to zero position while 
sitting and standing.  Range of motion was flexion to 120 
degrees without significant limitation in both, negative 
McMurray's sign, negative Lachman's sign, and no evidence of 
ligament laxity in either knee.  Both patellas were freely 
moveable and, on the right, there was no pain or tenderness 
associated with moving the patella.  On the left, there was 
very mild pain and tenderness on moving the patella.  There 
was 2+ crepitus in the right knee and 3+ crepitus in the left 
knee.  The left thigh was smaller than the right one.  It was 
noted that previous x-rays of the knees showed both were 
normal in October 1998, as was the left knee in December 1997 
and January 1998.  Upon clinical examination, the VA examiner 
said the findings all represented normal or nearly normal 
findings, following some mild symptoms that went on for 
several years.  The clinical impression included status post 
blast injury in Vietnam in a land mind with a fall to the 
upper back, mild recurrent soreness in the thoracic spine at 
levels T3 through T6 midline with a basically negative 
examination; X-rays showed minor anterior wedging T8-10. 

X-rays of the veteran's knees taken in March 2002 showed 
peripheral narrowing of medial joint spaces but no reactive 
bone changes or other abnormality.  X-rays of the thoracic 
spine showed mild thoracolumbar levoscoliosis with normal 
alignment.  There was mild anterior wedging of the T8-T10 
thoracic vertebral bodies.  X-rays of the veteran's feet 
showed a distal deformity of the right fifth proximal phalanx 
probably within normal limits and no other questionable 
abnormality identified.

VA medical records indicate that the veteran was seen in the 
outpatient clinic in November 2002, when he complained of 
constant low back and left leg pain and reported having the 
low back pain for more than thirty years.  He had neck pain 
and popping with stiffness on the side with difficulty 
turning his head to the right.  There was no radiation or 
pain and no associated arm symptoms.  A magnetic resonance 
image (MRI) of the lumbar spine taken in July 2002 showed 
mild L3-4 and L4-5 disc desiccation with broad based disc 
bulge and mild bilateral neural foraminal narrowing.  
Cervical spine x-rays taken in December 1999 revealed C3-4 
apophyseal joint degenerative joint disease on the left.  

On examination, the veteran's gait was normal and he was able 
to walk on his toes and heels.  Cervical range of motion was 
impaired in rotation to the right and side bending to the 
right.  There was pain located to the upper mid cervical 
spine on the left and straight leg raise was negative, 
bilaterally.  Febere's sign was positive, left greater than 
right.  Spurling's sign was negative, bilaterally.  Strength 
exam was intact throughout.  There was no spine malalignmnent 
and no joint deformity or subluxation.  The assessment 
included lumbar spondylosis and degenerative disc disease 
with possible sacro-iliac versus facet joint arthritis, and 
cervical spondylosis with facet arthropathy

In a December 2002 rating decision, the RO granted a 10 
percent disability evaluation for the veteran's service-
connected right foot, effective from September 1996.  At that 
time, the RO granted service connection and a noncompensable 
disability evaluation for right knee degenerative joint 
disease, associated with internal derangement to the left 
knee, under DC 5010-5260, effective from March 2002; the RO 
also noted that the service-connected left knee disability 
was evaluated under DC 5010-5257

VA medical records dated in February 2003 indicate that the 
veteran was seen in the outpatient clinic with complaints of 
radiating back pain.  He worked making deliveries from a 
truck and thought he injured himself.  The assessment was 
musculoskeletal injury.  The records reflect an initial back 
evaluation in the VA outpatient clinic in August 2003 when 
the veteran reported back pain for a long time that worsened 
in 1991.  He currently had left low back pain with numbness 
radiating to the left hip and posterior thigh to the knee and 
pain from the knee to the ankle.  He also had left sided neck 
pain that he described as stiffness/crook/tension.  He had 
hand and leg neuropathy.  Extremity range of motion was 
within normal limits.  X-rays of the lumbar spine taken in 
April 2004 were reported to show mild anterior bony spurs 
with minimal narrowing of L3-L4 discs.  The assessment was 
low back and left lower extremity pain, numbness and weakness 
and the veteran was referred for physical therapy treatment. 

The veteran underwent VA orthopedic examination in August 
2003.  According to the examination report, he developed 
right knee pain because he favored it due to his left knee 
disability.  The veteran had daily knee pain that gave him 
difficulty with his job as a letter carrier.  He wore a left 
knee brace.  In about 1991 he developed daily lower back pain 
that radiated into his left knee.  He took Motrin and other 
medications for pain and denied bowel or bladder problems.  
The veteran reported that the second toe of his right foot 
was stiff since sutured in 1968.  X-rays of the veteran's 
knees performed in March 2002 showed medial joint narrowing 
of both knees without reactive bone.  A MRI of the lumbar 
spine performed in July 2002 showed a broad based mild disc 
bulge and desiccation at L3-4 and L4-5.

On examination, it was noted that the veteran walked with a 
normal gait and had a normal lordosis.  He had no tenderness.  
Range of back motion was flexion to 80 degrees, extension to 
20 degrees, and left and right rotation was to 30 degrees.  
He was able to stand on his toes and heels, but was unable to 
walk.  The veteran had absent reflexes in the knees and 
ankles.  Pinprick was normal in the thigh, legs and feet.  
The veteran had positive straight leg on the left at 30 
degrees.  He had good extensor hallucis longus strength.  He 
had 80 degrees of flexion of right and left knee, and 0 
degrees of extension.  There was supatellar crepitation on 
the right and left side.  The cruciate and collateral 
ligments appeared to be intact.  There was no shift on valgus 
or varus stress.  The sole of the right foot underneath the 
second toe no scar present, and had "faded out".  The 
veteran was able to flex the toe approximately 30 degrees 
with 0 degrees of extension.  The clinical impression was 
degenerative arthritis of the right and left knees, lumbar 
disc disease and desiccation at L3-4 and L4-5, and laceration 
of the right foot, healed.  

Further, in an addendum, the VA examiner noted that the 
veteran was in a mine explosion in Vietnam, and landed on his 
head.  He had cervical pain since that time and some 
radiation into his hands, with no neck surgery.  The veteran 
took his usual non-steroidal anti-inflammatory drugs (NSAIDs) 
for pain.  Examination revealed that he was able to touch his 
chin to the chest wall.  He could extend his neck 60 degrees 
and had 60 degrees of right and left lateral rotation with no 
crepitation heard.  The veteran had good grip strength.  
Reflexes in his elbows were 1+ with no loss of sensation to 
pinprick in the arms, forearms or hand.   The VA examiner 
detected no instability of the veteran's knees on physical 
examination, nor did the examiner find that the veteran 
exhibited any pain on knee motion.  There was no functional 
loss due to pain noted. 

In a September 2003 rating decision, the RO awarded a 10 
percent disability rating for the veteran's service-connected 
degenerative joint disease of the right knee, effective from 
March 2002.

VA medical records dated in October 2003 indicate that 
results of electromyography (EMG)/nerve conduction studies 
revealed an abnormal study with electrodiagnostic evidence of 
a sensorimotor polyneuropathy, with superimposed focal medial 
neuropathies at the wrists, and a focal ulnar nerve 
conduction block across the left elbow, of moderate severity. 

VA medical records dated in June 2004 indicate that the 
veteran reported significant improvement of back pain since 
he no longer had to carry a heavy (mail) bag around.  He 
reported neck and upper back pain but lower in intensity than 
his upper back.  On examination, the veteran's gait, 
coordination, and station were normal.  Lumbar range of 
motion was mildly impaired in extension and rotation with 
pain referred to the facet joints and sacroiliac joints, 
bilaterally with extension and rotation.  Cervical range of 
motion was impaired in rotation to the right and side bending 
to the right.  There was pain located to the upper mid 
cervical spine on the left.  Strength and sensory examination 
were essentially normal.  The assessment was lumbar 
spondylosis and degenerative disc disease with possible 
sacro-iliac versus facet joint arthritis, and cervical 
spondylosis with facet arthropathy. 

During his November 2004 personal hearing at the RO, the 
veteran testified that he experienced loss of upper and lower 
extremity strength since his discharge from service.  He said 
that while in service he had problems and was unable to 
finish an obstacle course on a three-mile run at Camp 
Pendleton and that a physician said a foot injury might have 
caused it.  The veteran said that he did not actually seek 
medical treatment for his neurological problem in service.  
He said it was so long, he was unable to remember when he 
first sought medical treatment for neuropathy, but VA 
diagnosed him with peripheral neuropathy of the arms and legs 
and he underwent EMG studies.   The veteran said he was 
borderline diabetic.  The veteran said his hands went to 
sleep and he experienced leg numbness that eased after he 
retired from his job at the U.S. Post Office.  

Further, as to his left knee, the veteran said it gave way, 
popped, and occasionally locked.  Both knees swelled and he 
occasionally wore knee braces that were issued by VA.  His 
left knee was worse than the right knee.  He took anti-
inflammatory medication, and had difficulty going up and down 
stairs and stooping to pick something up.  Regarding his 
upper back, the veteran reported limitation of neck movement 
and said his upper back locked up and popped.  He said he had 
a spine problem, not a muscle problem and reported pain in 
his right arm that he was told was related to his upper back.  
He received physical therapy for his whole body.  The 
veteran's right foot caused pain while walking and the second 
toe was stiff.  He said the scar was tender and painful and 
he used a special inner sole in his shoes to cushion it.  The 
veteran said he retired from the U.S. Post Office in June 
2004 because of longevity of service.  

The veteran underwent VA orthopedic examination in November 
2004.  According to the examination report, the veteran said 
that since he was last examined by VA in July 2003 his knee 
difficulties had worsened.  He had worsened right foot pain 
and swelling that increased with weight bearing.  The veteran 
rated his left knee pain as a 7 to 8 in severity, on a scale 
of 1 to 10, and said it swelled and occasionally gave way.  
He used a knee brace since 1968 and, at home, used a cane, 
when not using a brace.  His knee difficulty was worsening.  
The veteran had trouble using that bathroom or getting up and 
down out of a chair.  He had difficulty ascending and 
descending stairs when the knee occasionally gave out.  His 
right knee trouble developed in 1991 due to favoring it as a 
consequence of the left knee problem.  The veteran rated his 
right knee pain as a 6 or 7 out of 10 in severity, and 
increased to an 8 out of 10 with activity, when it swelled.  
That knee rarely gave way, but was worsening.  It was noted 
X-rays of both knees showed narrowing of the medial joint 
spaces consistent with traumatic or degenerative joint 
disease.  

Further, according to the report, the veteran had trouble 
with his thoracic spine since 1968.  He had pain in the back 
that he rated as a 6 out of 10, on a scale of 1 to 10, in 
severity that worsened with exercise.  X-rays of his back 
showed mild anterior wedging of T8, as well as some scoliosis 
with convexity to the left.  Additionally, it was noted that 
the veteran cut the tendon to his right second toe in 
service.  The laceration was sewed up but the tendon was not 
repaired.  Consequently, the veteran would walk on the 
outside of the right foot, and developed calluses of the 
foot.  The right toe was operated on in 1993 to minimize the 
recurrence of calluses on the fifth toe that helped somewhat.  
The veteran's toe was currently sensitive to compression and 
he had to wear a wider shoe.  He weighed 237 pounds.  It was 
noted that he quit working at the Post Office in June 2004 
because of difficulty with his back and his knees.

On examination, right knee range of motion was from 0 to 130 
degrees with superior and lateral tenderness.  There was no 
fluid.  There was slight crepitus with flexion and no laxity.  
Left knee range of motion was from 0 to 125 degrees, with 
tenderness all the way around the knee, no fluid and slight 
crepitus with flexion and no laxity.  The right second toe 
showed a scar about its central aspect, horizontally paced, 
that measured 2 centimeters (cm.).  The veteran could flex 
the toe 20 degrees and extend it 10 degrees.  The right fifth 
toe showed a dorsolateral scar that measured 1.5 cm.  There 
was an absence of the mid metatarsal bone of the right fifth 
toe.  He could flex the toe 15 degrees, but could not extend 
the toe.  There was slight local tenderness.  The foot showed 
no edema.  Dorsalis pedis pulse was 2/4 and posterior tibial 
pulse was 1/4.  There was diminished sensation to pinprick 
and vibratory stimulation of both legs and feet.  Tendon 
reflexes at the knee and ankle level were absent.  

The VA examination report also documents that examination of 
the veteran's thoracic spine revealed tenderness at the T6 
through T8 level.  There was slight scoliosis with convexity 
to the left.  The veteran was able to flex the back 20 
degrees and extend the back 20 degrees.  Rotary movement to 
the left and to the right was 45 degrees, and paraspinous 
muscle tone was normal.  The clinical impression was 
degenerative joint disease of the thoracic spine with 
thoracic spine pain; degenerative joint disease of both 
knees, left grater than right, moderate disability and slight 
progression; laceration of the tendon to the right second toe 
with loss of function of the toe-it was noted the veteran 
could flex the toe 20 degrees but was unable to extend it and 
there was some local discomfort; and status post operative 
repair of the right fifth toe with bone resection and some 
postoperative decrease in range of motion of the right fifth 
toe.

The VA examiner commented that the veteran complained of left 
knee pain that was greater than his right knee pain and also 
complained of right foot pain.  The veteran walked on the 
outside of that foot and it was noted that the veteran was 
not currently "occupied" (employed?).  The effects of the 
condition on the veteran's activities were that of 
essentially knee pain with weight bearing.  It was noted that 
the veteran's knees were painful on motion.  There was no 
pain on motion of the right foot and no additional limitation 
with repetitive use.  There was no additional limitation 
during flare-up and no instability of either knee.  The VA 
examiner reported that examination of the veteran's foot and 
knees showed painful motion of the knees with no weakened 
movement, excessive fatigability or incoordination. Assistive 
devices for the joints included knee braces, and when not 
using those, a cane.  As to the veteran's back, the VA 
examiner noted that the veteran had localized thoracic spine 
pain that did not affect the veteran's ability to walk.  The 
veteran used a brace for his lumbar spine.  Again it was 
noted that the veteran was not "occupied" (employed?) and 
there was no additional limitation following repetitive use 
or during flare-up.  There was no objective evidence of 
painful motion, spasm, weakness or tenderness.  

The VA examiner also stated that neurological findings showed 
normal sensory examination of the thoracic spine at the 
levels involved.  There was no incapacitation during the last 
year as it related to the veteran's thoracic spine.  The 
difficulties the veteran had appeared unchanged since 
previous assessment.  Examination of the spine revealed no 
painful motion.  There was no weakness, excessive 
fatigability or incoordination.  Comparatively, it was noted 
that there was no interim difference regarding the veteran's 
right foot.  Subjectively, the veteran's knees were worse.  
There was no objective change as to the veteran's thoracic 
spine assessment. 

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

Throughout the course of his appeal, including in March 2002 
and March 2003 letters from the RO, the appellant has been 
informed of VA's duty to assist him in the development of his 
appeal.  In addition, the appellant was advised, by virtue of 
detailed March 1997 and June and September 2003 statements of 
the case (SOCs) and December 2002, September 2003, March 
2004, and February 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOCs and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection and increased ratings.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the June 2003 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in March 2004 and March 
2005 signed statements, the veteran stated that he had no 
additional evidence to submit in support of his appeal and 
requested that the Board consider him claim without delay.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection for Peripheral Neuropathies of
the Upper and Lower Extremities

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and neurological disorders become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 (West 
2004) and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a 
presumption of service connection for certain listed diseases 
that become manifest to a compensable degree during a 
claimant's lifetime or within the time limits established in 
law for specific diseases.  Service connection on a 
presumptive Agent Orange basis is available for subacute 
peripheral neuropathy that must be manifest within one year 
after the last exposure to an herbicide agent. 38 C.F.R. § 
3.307(a)(6).  A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).


It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for peripheral neuropathies of the upper and lower 
extremities.  His service records reflect that he served in 
Vietnam during the Vietnam era, and his last date in Vietnam 
was evidently in July 1968.  Although the evidence shows that 
the veteran currently has abnormal possible polyneuorapthy, 
according to results of an October 2003 VA EMG/nerve 
conduction study, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his neurological system was normal on 
separation from service, and the first post-service evidence 
of record of neuropathy is from 2003, more than 30 years 
after the veteran's separation from service.  Moreover, there 
was no evidence of any peripheral neuropathy within the one 
year after his last exposure to the herbicide, e.g., in July 
1969.  In addition, there is no medical opinion or other 
medical evidence relating the veteran's bilateral peripheral 
neuropathy of the upper and lower extremities to service or 
any incident of service, including exposure to Agent Orange, 
has been presented.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has peripheral neuropathy of the bilateral upper and lower 
extremities, related to service or any incident thereof.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
peripheral neuropathies of the bilateral upper and lower 
extremities must be denied.

2.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The veteran's entire 
history is reviewed when making a disability rating.  38 
C.F.R. § 4.1 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.



a.  Increased Rating For Left and Right Knee Disabilities

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  38 C.F.R. § 4.71a, DC 5257.  Under this criterion, a 
10 percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  
Id.  A 20 percent rating contemplates moderate impairment due 
to recurrent subluxation or lateral instability, and a 
maximum 30 percent rating is warranted for severe impairment 
of the knee.  Id.  

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259 
(2004).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2004).

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, DC 5003 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2004).

i.  Rating In Excess of 10 Percent for Left
Knee Internal Derangement

The veteran's service-connected left knee internal 
derangement is currently rated as 10 percent disabling under 
DC 5010-5257.  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis under DC 5010 is the 
service-connected disorder, and other knee impairment under 
DC 5257 is a residual condition.  As noted above, under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.

Upon review of the competent and objective medical evidence 
of record, the Board concludes that a rating in excess of 10 
percent for the service-connected internal derangement of the 
left knee is not warranted.  Repeated VA medical examinations 
do not show that the veteran's left knee motion has been 
limited to the extent necessary to meet the criteria for 
ratings in excess of 10 percent.  For example, on VA medical 
examination in December 1996, left knee range of motion was 
from 0 to 120 degrees.  During the March 2002 VA examination, 
left knee range of motion was also from 0 to 120 degrees and 
there was no laxity found in the veteran's left knee.  While 
at the August 2003 VA examination, left knee range of motion 
was reported as from 0 to 80 degrees, without instability, at 
the most recent VA orthopedic examination in November 2004, 
the examiner reported that the range of motion of the left 
knee was from 0 to 125 degrees and the knee was stable.  
These findings do not warrant a rating in excess of 10 
percent under the criteria based on limitation of extension 
or flexion.  38 C.F.R. § 4.71, Plate II, DCs 5260, 5261.

In this case there is absolutely no objective medical 
evidence of record of a dislocated semilunar cartilage or 
ankylosis of either knee. Thus, an evaluation in excess of 10 
percent is not warranted for either the right or the left 
knee under Diagnostic Codes 5256, 5258.

Here, the record contains no objective or subjective 
indication of instability or subluxation such as to warrant 
an increased rating under DC 5257.  In fact, at the 2002, 
2003, and 2004 VA examinations, the veteran's knees were 
described as without laxity.  Thus, a rating in excess of 10 
percent is not warranted for the left knee under DC 5257.  
Although the most recent VA examiner, in November 2004 
described the veteran as having degenerative joint disease of 
both knees, left greater than right, moderate disability, the 
objective clinical findings to include an abnormal gait or 
laxity, such as to support a finding of moderate knee 
impairment warranting an increased rating under DC 5257 have 
not been reported by VA examiners.

Further, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, there is no objective evidence of 
additional disability due to instability or subluxation; 
thus, a separate 10 percent rating is not warranted for the 
veteran's service-connected left knee.

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings, under DC 5260 and DC 
5261, for limitation of flexion and extension of the same 
joint.  However, since compensable limitation of knee motion 
or instability is not currently demonstrated in the present 
case, increased compensation under the principles enumerated 
in these precedent opinions is not warranted.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-07.  In that regard, it 
is noted that the veteran contends that he experiences severe 
left pain and stiffness with difficulty walking up and down 
stairs.  The objective evidence of record reflects pain on 
left knee motion, but does not support his assertion that he 
is unable to walk.  In fact, it was repeatedly noted he had a 
normal gait.  The Board recognizes these complaints and 
symptoms, but there is currently no medical evidence of 
deficits in motor strength, muscle atrophy, and the like in 
the service-connected left knees.  Moreover, the functional 
impairment that can be attributed to the veteran's left knee 
disability has been adequately taken into account in 
assigning the current 10 percent rating.  After carefully 
reviewing the pertinent evidence of record, the Board finds 
that the criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  The veteran's 10 
percent rating for left knee is based on his complaints of 
pain, limitation of motion, swelling, and stiffness.  There 
is no credible evidence that additional factors such as 
flare-ups restricts motion to such an extent that the 
criteria for a rating higher than 10 percent would be 
justified for the service-connected left knee.

Based upon the record before the Board, there is no objective 
evidence of any left knee pathology, such as to warrant an 
increased rating.  Moreover, that disorder has not been shown 
to hinder the veteran's range of motion or ability to perform 
such tasks as walking or standing more than slightly.  Thus, 
the veteran's complaints of pain and instability can justify 
no more than the currently assigned rating of 10 percent for 
knee disability.  38 C.F.R. § 4.71a, DC 5257.  Such a finding 
corresponds to no more than slight impairment under DC 5257, 
the diagnostic code for other impairment of the knee.

The objective medical evidence of record preponderates 
against a finding that a rating in excess of 10 percent for 
the veteran's left knee disability is warranted.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b) (old 
and new version).

ii.  Rating in Excess of 10 Percent for Right Knee
Degenerative Joint Disease

The Board notes that the December 2002 rating decision 
granted service connection and noncompensable evaluation.  In 
January 2003, the RO received the veteran's notice of 
disagreement with the disability evaluation awarded to his 
service-connected right knee disability.  Then, in September 
2003, the RO granted a 10 percent evaluation for the service-
connected right knee.  The U.S. Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. at 58 as to the primary 
importance of the present level of disability is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling under DC 5010-
5260.  Here the hyphenated diagnostic code indicates that 
traumatic arthritis under DC 5010 is the service-connected 
disorder, and limitation of motion (flexion) under DC 5260 is 
a residual condition.  

Although right knee range of motion was from 0 to 80 degrees 
when examined by VA in August 2003, range of motion was from 
0 to 130 degrees during the November 2004 VA examination when 
there was slight crepitus with flexion, no laxity and some 
tenderness.  In other words, while in August 2003, the 
objective range of motion findings show that the veteran's 
left knee met the criteria for a compensable rating under DC 
5260, the more recent clinical findings do not support the 
criteria for even a compensable rating under either DC 5260 
or 5261. 

The Board has also considered the veteran's complaints on 
examination that he had right knee pain that was exacerbated 
by certain activities such as standing and walking.  

Moreover, there is no credible objective evidence to show 
that pain on use or during flare- ups results in additional 
functional limitation to the extent that under the 
limitation-of-motion codes the left knee disability would be 
more than 10 percent disabling currently assigned, (i.e., 
either flexion limited to 30 degrees or extension limited to 
15 degrees).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. at 202.

As noted above, separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  The Board has considered whether a separate 
rating is warranted for instability of a knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. VAOPGCPREC 23-97 and 9-98.  

In reviewing the record, there is no objective medical 
evidence of subluxation or instability of the veteran's right 
knee joint.  As noted, the VA examiners in August 2003 and 
November 2004 found the right knee ligaments to be intact.  
In the VA examinations and outpatient visits, although the 
veteran complained of left knee instability, there was no 
laxity in either knee found on physical examination, most 
recently in November 2004.  In short, there are no clinical 
findings to show that the veteran has slight recurrent 
subluxation or lateral instability, or worse in the service-
connected right knee.  Thus, a separate, compensable rating 
under Diagnostic Code 5257 is not warranted for the right 
knee.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separation disability evaluation.  
There is, for instance, no evidence of neurologic involvement 
associated with the service-connected right knee disability.  
Moreover, no other diagnostic codes are shown to be 
applicable based on the nature of the symptoms complained of 
by the veteran and documented in the medical evidence of 
record.

In sum, the Board has found no other rating criteria by which 
the veteran would be more appropriately evaluated in terms of 
his right knee disability.  As discussed above, application 
of alternate diagnostic codes have been considered.

As a result, the Board is of the opinion that the objective 
medical evidence preponderates against a finding that an 
initial rating in excess of 10 percent is warranted for 
degenerative joint disease of the right knee.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
right knee disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

b.  Rating in Excess of 10 Percent for Residuals of 
Laceration of Right Foot,
with Scar and Limitation of Motion of Second Toe

The veteran's service-connected residuals of a laceration of 
the right foot, with a scar and limitation of motion of the 
second toe, is currently evaluated as 10 percent disabling 
under DC 5284, for foot injuries.  Under DC 5284, a 10 
percent evaluation is warranted for moderate injuries, a 20 
percent evaluation is warranted for moderately severe 
injuries, and a 30 percent evaluation is warranted for severe 
injuries.  38 C.F.R. § 4.71a, DC 5284.  With actual loss of 
use of the foot, the disability is to be rated at 40 percent.  
Id.

Upon review of the pertinent objective medical evidence of 
record, and applying the pertinent legal criteria to the 
facts summarized above, the Board concludes that a rating in 
excess of 10 percent for the service-connected right foot 
disability must be denied because "moderately severe" 
disability in the right foot so as to warrant increased 
compensation under DC 5284 is not demonstrated.  As support 
for this determination, the Board notes that only complaints 
of toe pain, with objective findings of good toe motion and a 
small scar of the second toe without loss of function were 
demonstrated upon examination in December 1996.  In March 
2002, the VA examiner noted the veteran's complaints of right 
foot pain and reported a negative examination, with mild 
tenderness under the head of the right second toe and no 
scars.  Findings of the August 2003 VA examination included 
the veteran's complaints of right foot stiffness, but it was 
also noted that the veteran's scar had "faded out" and the 
right foot laceration was considered healed.  When examined 
by VA in November 2004, a small scar was noted on the right 
second toe with slight localized tenderness.  

Notwithstanding any assertion of peripheral neuropathy, 
sensation in the right lower extremity is otherwise intact 
and no loss of strength in the lower extremity was 
demonstrated as associated with the service-connected right 
foot disability.  There is no indication than the veteran is 
taking pain medication for his foot disability or that the 
right foot requires the use of orthotics or any other 
assistive devices.  Therefore, it would not be reasonable to 
conclude that any more than moderate disability the foot is 
demonstrated.  The residual scarring was considered healed 
(in August 2003) and no more than mild tenderness (in March 
2002) and slight local tenderness (in November 2004) of the 
right second toe was reported, and neither these nor other 
findings were reported that would warrant compensation, and 
the lack of significant objective findings in the right foot 
precludes entitlement to an increased rating under any other 
potentially applicable diagnostic code for rating foot 
disabilities codified at 38 C.F.R. § 4.71a, DCs 5276-5284 
(2004).

Even with consideration of the DeLuca factors, set forth 
above, the Board is of the opinion that currently assigned 10 
percent evaluation contemplates the veteran's complaints of 
pain and tenderness in the service-connected right foot 
disability.  

In sum, the objective medical evidence shows that the 
veteran's laceration of the right foot with a scar and 
limitation of motion of the second toe are manifested by 
complaints of pain with use.  None of the physical 
examinations have revealed any functional abnormalities in 
the right second toe, aside from loss of extension.  In the 
absence of any other objectively demonstrated disability in 
the right second toe, the Board finds that the veteran's 
complaint of pain with use is already contemplated in the 
currently assigned 10 percent rating that has been assigned 
for moderate residuals of a foot injury

Accordingly, the Board is of the opinion that the objective 
medical evidence of record preponderates against a finding 
that a rating in excess of 10 percent is warranted for the 
veteran's service-connected laceration of the right foot with 
scar and limitation of motion of the second toe.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

c.  Rating in Excess of 10 Percent for Upper Back Strain

The veteran's service-connected upper back disability is 
currently evaluated as 10 percent disabling under DC 5299-
5290.  Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27 (2004).  Prior 
to September 26, 2004, DC 5290 evaluated limitation of motion 
of the cervical spine.

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, DC 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, DC 5243, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The veteran was provided with the new regulations 
in the February 2005 SSOC, and he was afforded a VA physical 
examination in November 2004 that considered the criteria in 
the new regulations, and these were used by the RO in the 
most recent evaluation of his claim.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g) (West 
2002); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); 38 C.F.R. § 3.114(a) (2004).  Therefore, 
prior to September 23, 2002, and September 26, 2003, the 
Board may apply only the previous version(s) of the rating 
criteria.  As of September 23, 2002, and September 26, 2003, 
the Board may apply both versions of the rating criteria.




Prior to September 26, 2003, a rating for a cervical strain 
with degenerative disease may be assigned under DCs 5290 or 
5293 that evaluated intervertebral disc syndrome.  However, 
no more than one of these ratings may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  Id.  A 30 percent evaluation required severe 
limitation of motion. Id.

In addition, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Because the veteran did not fracture a segment of the 
cervical spine and because he has not been diagnosed as 
suffering from favorable or unfavorable ankylosis or 
favorable/unfavorable angle ankylosis, the rating criteria at 
38 C.F.R. Part 4, DCs 5285, 5286, and 5287 (prior to 
September 26, 2003) are not for application.  The same is 
true for diagnostic codes DC5235, 5238, 5240, and 5241, of 38 
C.F.R. Part 4 (effective Sept. 26, 2003) (the changed or new 
rating criteria).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237 or degenerative arthritis of the spine of the spine 
under Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003) (effective Sept. 26, 2003).

The general rating formula for diseases and injuries of the 
spine was changed effective September 26, 2003, and published 
at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective Sept. 26, 2003)

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2004).

The most recent VA examinations, discussed above, together 
with the remainder of the substantial amount of medical 
evidence of record, while showing findings reflective of 
cervical spine limitation of motion, does not provide a 
showing of moderate limitation of motion which is necessary 
in this case to rate the veteran's cervical disability at a 
rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2004).  The same 
evidence does not indicate that the veteran's forward flexion 
is greater than 30 degrees but not greater

than 60 degrees, or that his combined range of motion is not 
greater than 120 degrees, or that there is muscle 
spasms/guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Board points out that on VA orthopedic examination in 
December 1996, the examiner reported full range of motion of 
the cervical spine and, in March 2002, the examiner reported 
mild soreness but basically a negative examination.  At the 
August 2003 examination, it was noted that the veteran could 
touch his chin to his chest wall, with extension to 60 
degrees and right and left lateral rotation to 60 degrees 
with no crepitation.  On the more recent neurological 
examination, that of November 2004, the examiner noted that 
range of motion was flexion to and extension to 20 degrees 
and left and right rotation to 45 degrees with normal sensory 
examination findings.  Moreover, in November 2004, the 
examiner who conducted the orthopedic examination reported 
that while the veteran had some limitation of motion and 
pain, it did not affect the veteran's ability to walk and 
there was no additional limitation following fare up or 
repetitive use.  Here it is noted that only slight scoliosis 
with convexity to the left was reported at the November 204 
VA examination.

Further, as review of the medical evidence does not show that 
moderate intervertebral disc syndrome manifested by recurring 
attacks is currently shown, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case. 38 
C.F.R. Part 4 (prior to September 26, 2003).  Additionally, 
under the new criteria, found at Diagnostic Code 5243 (after 
September25, 2003), the evidence is negative for any findings 
indicating any involvement of the discs of the cervical 
segment of the spine. In other words, both in August 2003 and 
again in November 2004, VA examiners have found that the 
veteran's neurological findings have been within normal 
limits for his spine.  Therefore, even if there was evidence 
of disc involvement, the evidence of record is not compatible 
with a finding of moderate intervertebral disc syndrome, with 
recurring attacks.  Id.




The statements of the veteran in the claims folder are to the 
effect that he suffers from stiffness in his neck but no-
flare- ups that affect his ability to perform his daily 
activities.

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from 
stiffness in his neck that interferes with his ability to 
move his neck.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the objective medical evidence shows 
limitation of the range of motion of the cervical spine, as 
noted by examiners.  However, there is no evidence of any 
incapacitating episodes requiring bed rest.  Nor is there 
evidence that the veteran experiences flare-ups associated 
with the service-connected upper back strain.  In fact, the 
recent VA examiner in November 2004 stated that there was no 
additional limitation with repetitive use or during flare up.  
There was no objective evidence of painful motion, spasm, 
weakness or tenderness.  Neurological findings showed normal 
sensory examination.  There was no excessive fatigability and 
no incoordination.  Such findings are not representative of a 
rating in excess of 10 percent under any of the applicable 
diagnostic codes set forth above, either prior to or after 
September 26, 2004; see also DeLuca v. Brown, supra.

Moreover, the November 2004 VA examination report expressly 
indicates that the veteran denied experiencing any 
incapacitating episodes associated with his service-connected 
cervical spine disability.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.)

It is not disputed that the veteran has some limitation of 
motion of the cervical segment of the spine and that there is 
some pain on motion.  Yet, the Board finds that the 10 
percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the cervical segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 10 percent 
disability rating currently assigned by the RO for this 
condition is correct, and the preponderance of the evidence 
is against a higher evaluation.

In view of the foregoing, therefore, the Board concludes that 
the objective medical evidence preponderates the veteran's 
claim for an increased rating for service-connected upper 
back strain under either the old or new rating criteria.  
This conclusion comes after careful review of the entire 
record, in which the Board finds that the weight of the 
evidence shows that the veteran's upper back strain most 
closely reflects a 10 percent rating under whichever rating 
criteria used (pre- and post September 26, 2003).  As a 
result, his claim for an increased disability rating is 
denied.

d.  Summary as to All Disabilities

The Board has also considered whether the veteran's 
disability picture is so exceptional or unusual as to warrant 
a referral for evaluations on an extra-schedular basis.  
Here, the schedular rating criteria are completely 
appropriate for rating the disabilities, and no higher rating 
is warranted based on the objective evidence for the 
veteran's service-connected upper back, left and right knee, 
and right foot disabilities.  Rather, the evidence reflects 
that the veteran retired from his job as a letter carrier 
with the U.S. Post Office in June 2004, based upon longevity 
of service, rather than illness.  Moreover, there is no 
evidence disclosing that the veteran's upper back, left or 
right knee, or right foot disability, alone, causes marked 
interference with employment or necessitates frequent periods 
of hospitalization as is required for a referral under 38 
C.F.R. § 3.321(b)(1) (2004).  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.

A rating in excess of 10 percent for left knee internal 
derangement is denied.

A rating in excess of 10 percent for right knee degenerative 
joint disease is denied.

A rating in excess of 10 percent for residuals of a 
laceration of the right foot, with a scar and limitation of 
motion of the second toe, is denied.

A rating in excess of 10 percent for upper back strain is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


